[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 10-12001                 ELEVENTH CIRCUIT
                             Non-Argument Calendar               MARCH 24, 2011
                           ________________________                JOHN LEY
                                                                    CLERK
                      D.C. Docket No. 1:09-cr-21068-PCH-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ARNOLD CLAUDE FOX,
a.k.a. Arnold C. Fox,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 24, 2011)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Arnold Claude Fox appeals his 40-month sentence after pleading guilty to

two counts of being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). On appeal, Fox raises three arguments challenging the calculation of

his guideline range.1

       First, Fox argues that the district court erred by applying U.S.S.G.

§ 2K2.1(b)(6), which provides for a four-level enhancement if “the defendant used

or possessed any firearm or ammunition in connection with another felony

offense.” U.S.S.G. § 2K2.1(b)(6). The commentary explains that, where the other

felony offense is not a burglary or drug offense, the enhancement applies if “the

firearm or ammunition facilitated, or had the potential of facilitating” the other

felony. Id., comment. (n.14(A)).

       In this case, the record reflects that Fox stole a car in New York, changed

the license plate to avoid detection, and drove to South Carolina, where he

obtained four firearms and ammunition from his family’s home. He then drove to

south Florida with the firearms and ammunition in the stolen vehicle. After

pawning two of the firearms, he was arrested, at which time the police found the

remaining two firearms and ammunition in the stolen vehicle. One of the firearms

was loaded. Although Fox contends that he intended to pawn the remaining two


       1
           We review for clear error the district court’s findings of fact and review de novo the
district court’s application of the Guidelines to the facts. United States v. Kinard, 472 F.3d 1294,
1297 n.3 (11th Cir. 2006). A factual finding is clearly erroneous if we are “left with a definite
and firm conviction that a mistake has been committed.” United States v. Rothenberg, 610 F.3d
621, 624 (11th Cir. 2010) (quotation omitted).

                                                 2
firearms, the district court did not clearly err under the circumstances in finding

that his possession of the firearms had the potential to facilitate the felony offenses

of eluding law enforcement and transporting a stolen vehicle. Thus, the district

court did not err in applying the enhancement.

      Second, Fox argues that the district court erred by applying a two-level

enhancement under § 2K2.1(b)(4) for possession of a stolen firearm. U.S.S.G.

§ 2K2.1(b)(4). The record reflects that Fox’s father told the Federal Bureau of

Investigation (“FBI”) that Fox took the firearms from him without permission.

Fox contends that this information lacked sufficient indicia of reliability because

his father, who did not testify at sentencing, had ill will towards him. However,

Fox failed to present any evidence rebutting the father’s statement to the FBI, and

Fox declined the opportunity to testify at sentencing that the firearms were not

stolen. Morever, the district court found that Fox’s father was unlikely to violate

the law by lying to the FBI, and in light of the lack of evidence to the contrary, this

finding was not clearly erroneous. See United States v. Ghertler, 605 F.3d 1256,

1269 (11th Cir. 2010). Thus, the district court did not err in applying the

enhancement.

      Finally, Fox challenges the assessment of a criminal history point for a prior

state conviction for petit-larceny on the ground that the evidence of the conviction

                                           3
lacked sufficient indicia of reliability. However, the government presented a

document from the state court listing a trial date, statute of conviction, and

sentence imposed. The district court did not clearly err in relying on this

information for purposes of establishing Fox’s prior conviction. See United States

v. Wilson, 183 F.3d 1291, 1301 (11th Cir. 1999). Accordingly, the district court

did not err by assessing the criminal history point.

      AFFIRMED.




                                          4